Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The drawing objections are withdrawn due to the amendments and the applicant’s explanation. The specification objections are withdrawn due to the amendments and the applicant’s explanation. The 112 rejections are withdrawn due to the amendments. The 112(f) interpretations are withdrawn-in-part due to the amendments.
Claim Objections
Claim 12 is objected to because of the following informalities: 
Lines 2-4 of Claim 12 need to be emended to make the claim clearer. The examiner recommends rewriting lines 2-4, to the power feeding device comprises a first antenna, wherein a communication means instructing or stopping transmission of power from the first antenna to a second antenna”, or some alternative. (a) this change serves to properly introduce the first antenna before the second [improving clarity] and (b) serves to more clearly state that the transmission of power is between the first antenna of the power feeding device and the second antenna of the battery which is receiving power.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: 
communication means in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani (USPGPN 20140125281) in view of S et al (USPN 5714866) and Iwamoto (USPGPN 20140253049).
Independent Claim 1, Mitsutani teaches a charging control system (10 in Fig. 1) comprising: a battery portion storing a secondary battery (110, see ¶[49]);
a charging and discharging management portion (300) determining a charging plan to reduce a full charging retention time based on the charging plan when a time of connection to an external power source is longer than an estimated charging time for the secondary battery (see Figs. 7 & 10, steps 210 and 310/320 respectively, according to ¶’s [113, 135, 137]; see further steps of Figs. 7 & 10 in ¶’s [113-126] and ¶’s [132-148], where the estimation of the charging time serves to improve/reduce the estimated charging time vs. the actual time in future steps, thus reducing the estimated time difference from actual time in the future via the learning); and

Mitsutani is silent to by neural network computation, and at least one of factors used for the neural network computation is a remaining capacity of the secondary battery, and the charging plan is stopping charging before full charging and performing charging after the stopping in one charging.
S teaches neural network computation (Col 18 L41-53, Col 19 L31-52, abstract, Figs. 2-5), and at least one of factors used for the neural network computation is a remaining capacity of the secondary battery (Col 18 L41-53 and Col 19 L31-52). S’s purpose is for fast charging and optimization of fast charging, i.e. reducing charging time, see abstract, as with Mitsutani’s purpose for improved charging time. In addition, S teaches that this system serves to improve versatility by being able to optimize charging speed for a plurality of chemistries (Col 4 L23-44). Finally, neural networks serve to provide improved robustness, cost-efficiency for nonlinear complex systems, and efficiency (Col 4 L13-22).
It would have been obvious to one of ordinary skill in the art to modify Mitsutani with S to provide improved charging speed, versatility, robustness, cost-efficiency, and efficiency.
Mitsutani is silent to the charging plan is stopping charging before full charging and performing charging after the stopping in one charging.
Iwamoto teaches the charging plan is stopping charging before full charging and performing charging after the stopping in one charging (see Figs. 4-7, esp. 6 & 7, where ¶[27, 31, 50, 53] describes the times when the slope is negative as when the charging is stopped, while Fig. 7 explicitly shows full charging is occurring after at least one stop period, called taking out 
It would have been obvious to a person having ordinary skill in the art to modify Mitsutani in view of S with Iwamoto to provide improved lifetime and safety.
Dependent Claim 3, Mitsutani teaches the charging portion is connected to the external power source with a wire (see Fig. 1, wires connections).
Dependent Claim 5, the combination of Mitsutani and S teaches a plurality of the secondary batteries (S shows a plurality of batteries/cells in Fig. 8 where they are described as being charged and discharged, i.e. secondary).
Dependent Claim 6, Mitsutani teaches the battery portion is provided in a vehicle (vehicle 100 shown in Fig. 1).
Dependent Claim 7, Mitsutani teaches the battery portion is provided in a portable information terminal (vehicle is portable [i.e. mobile], and provides information [e.g. informs the driver of information, informs itself of information via sensors, etc.; furthermore, it would have been obvious to a person having ordinary skill in).
Dependent Claim 9, Mitsutani teaches the charging and discharging management portion is provided in a portable information terminal (vehicle is portable [i.e. mobile], and provides information [e.g. informs the driver of information, informs itself of information via sensors, etc.; furthermore, it would have been obvious to a person having ordinary skill in, while this vehicle).
Claim 10, Mitsutani teaches the charging and discharging management portion is provided in a power feeding device (vehicle is described to generate power, thus is a power feeding device, see ¶[55]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of S and Iwamoto, further in view of Lish (USPN 4866645), as evidenced by SemiconductorForU ( “What are the advantages and disadvantages of transitor series voltage regulator,” SemiconductorForU, Published Online Jun 27 2017, Accessed Online Feb 11 2020, www.semiconductorforu.com/advantages-disadvantages-transistor-series-voltage-regulator/ )
Dependent Claim 2, Mitsutani teaches the charging & discharging management portion.
Mitsutani fails to explicitly teach to the management portion comprises a transistor including an oxide semiconductor.
Lish teaches the management portion comprises a transistor including an oxide semiconductor (abstract describes the use of a metal oxide semiconductor transistor [MOSFET] being used in a neural network management portion. Lish teaches this system is more compact and efficient than those of the prior art (Col 2 L5-11; one having ordinary skill in the art understands that a MOSFET switch would be more compact than e.g. a relay, contactor, or pole switch). Further, SemiconductorForU provides evidence that transistors are more efficient and are good at holding constant voltage [i.e. stability].
It would have been obvious to one of ordinary skill in the art to modify Mitsutani in view of S and Iwamoto with Lish to provide improved compactness, efficiency, and stability.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of S and Iwamoto, further in view of Oishi (USPGPN 20140035522)
Claim 4, Mitsutani is silent to the charging portion comprises an antenna and performs charging and discharging with the external power source wirelessly.
Oishi teaches the charging portion comprises an antenna and performs charging and discharging with the external power source wirelessly (see Figs. 1 & 2, charging occurs wirelessly between a vehicle, like Mitsutani’s, and a wireless charger, where antennas 160 and 260 permit the wireless charging, see types described ¶[09] include inductive and radio as disclosed by the applicant’s disclosure; one having ordinary skill in the art understands that wireless charging can be safer [i.e. less likely to have to deal with electrocution/sparking], more convenient [do not have to worry about plugging in a certain way and also less wiring needed], and more robust [as there are no connections rubbing against each other, it is easier to shield the components from the elements]).
It would have been obvious to one of ordinary skill in the art to modify Mitsutani in view of S and Iwamoto with Oishi to provide improved convenience, robustness, and safety.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of S and Iwamoto, further in view of Chen (USPGPN 20120330475)
Dependent Claim 8, the combination of Mitsutani and S teaches neural network computation (S teaches neural network, Mitsutani teaches the use of battery capacity in the calculations of the estimated time updated information).
Mitsutani is silent to communication with a computer is performed and data stored in the computer is used in the computation.
Chen teaches communication with a computer is performed and data stored in the computer is used in the computation (Mitsutani’s computation uses battery capacity, while Chen’s invention involves storing the battery capacity in the cloud [i.e. an external 
It would have been obvious to a person having ordinary skill in the art to modify Mitsutani in view of S and Iwamoto with Chen to provide improved reliability and reduced size.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (USPGPN 20160221456) in view of S et al (USPN 5714866).
Independent Claim 11, Rhodes teaches a charging control device (Figs. 1-3) comprising: a power feeding device (36, 38); a charging and discharging control circuit electrically connected to the power feeding device (148); and a microprocessor (140, see ¶’s [24, 27, 29, 30, 41] where it would have been obvious to a person having ordinary skill in the art to interchange a processor with a microprocessor with the advantage of it being smaller and so more compact than a normal non-micro processor) capable of determining a charging plan (Fig. 4), wherein the charging plan is stopping charging before full charging and performing charging after the stopping in one charging (steps 210-222 demonstrates stopping of charging, while 224 & 226 demonstrates the state where full charging after stoppage has occurred; ¶[41] describes that this operation can occur on the controller of either the EVSE 140 or the BECM 76; ¶[15] describes that this system can be performed via wireless charging).
Rhodes is silent to a charging plan by neural network computation
S teaches neural network computation charging plan (title, Col 18 L41-53, Col 19 L31-52, abstract, Figs. 2-5, Col 18 L41-53 and Col 19 L31-52). S’s purpose is for fast charging and 
It would have been obvious to one of ordinary skill in the art to modify Rhodes with S to provide improved charging speed, versatility, robustness, cost-efficiency, and efficiency.
Dependent Claim 12, Rhodes teaches a communication means (154, see ¶[24]) instructing or stopping transmission from the power feeding device (¶’s [03, 06, 24, 27, 29, 30, 34, 39, 40] describes communication in which instructions on transmission are provided) to a second antenna, wherein the power feeding device comprises a first antenna, wherein the second antenna overlaps with the first antenna (as inductive power transfer was disclosed, one having ordinary skill in the art understands that an overlap of the coil antennas on both the battery/vehicle side and the power feeding/EVSE side would be necessary), and wherein the second antenna is electrically connected to a secondary battery (see Figs. 1-3).
Dependent Claim 13, Rhodes teaches the power feeding device comprises a memory portion electrically connected to the microprocessor (to perform the control algorithms of Fig. 4, one having ordinary skill in the art understands that this memory would be implicitly there, see e.g. ¶[19] with reference to BECM, which is described by ¶[41] to be an alternative to 140 as the control of Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents also teach the new subject matter:
Mori (USPGPN 20040066171, UPSN 6911804): Figs. 2, 3, 5, & 6

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859